FILED: ERIE COUNTY CLERK 10/05/2020 12:07 PM                                                   INDEX NO. 811746/2020
NYSCEF DOC. NO. Case
                1    1:21-cv-00583-JLS-JJM Document 1-2 Filed 05/04/21 RECEIVED
                                                                        Page 1 ofNYSCEF:
                                                                                  4      10/05/2020




          STATE OF NEW YORK
          SUPREME COURT : COUNTY OF ERIE
          _______________________________________
          ANTHONY J. FALCI
          12 Klauder Road
          Tonawanda, New York 14223

                                        Plaintiff,                     SUMMONS
                 vs.                                                   Index No.: 2020-_______________


          SPEEDWAY LLC d/b/a
          SPEEDWAY
          500 Speedway Drive
          Enon, Ohio 45323

                                  Defendant.
          _________________________________________
          TO THE ABOVE-NAMED DEFENDANT:

                  YOU ARE HEREBY SUMMONED, to answer the Complaint in this action and serve a
          copy of your Answer, or if the Complaint is not served with this Summons to serve a Notice of
          Appearance on the Plaintiff’s attorneys within twenty (20) days after the service of this Summons,
          exclusive of the day of service, where service is made by delivery upon you personally within the
          State, or within thirty (30) days after the completion of service where service is made in any other
          manner. In case of your failure to appear or answer, judgment will be taken against you by default
          for the relief demanded in the Complaint.

                  The trial of this action is to be held in the County of Erie based on the residence of the
          Plaintiff.

          DATED:         Buffalo, New York
                         October 5, 2020

                                        ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC

                                                        By:      /s/ Thomas P. Kotrys
                                                                 Thomas P. Kotrys, Esq.
                                                                 Attorneys for Plaintiff
                                                                 420 Franklin Street
                                                                 Buffalo, New York 14202
                                                                 Telephone (716) 842-2200




                                                        1 of 4
FILED: ERIE COUNTY CLERK 10/05/2020 12:07 PM                                                  INDEX NO. 811746/2020
NYSCEF DOC. NO. Case
                1    1:21-cv-00583-JLS-JJM Document 1-2 Filed 05/04/21 RECEIVED
                                                                        Page 2 ofNYSCEF:
                                                                                  4      10/05/2020




          STATE OF NEW YORK
          SUPREME COURT : COUNTY OF ERIE
          _______________________________________
          ANTHONY J. FALCI
          12 Klauder Road
          Tonawanda, New York 14223

                                        Plaintiff,                    COMPLAINT
                 vs.                                                  Index No.: 2020-_______________

          SPEEDWAY LLC d/b/a
          SPEEDWAY
          500 Speedway Drive
          Enon, Ohio 45323

                                  Defendant.
          _________________________________________

                 The Plaintiff, ANTHONY J. FALCI, by his attorneys, ANDREWS, BERNSTEIN,

          MARANTO & NICOTRA, PLLC, for his complaint against the Defendant, alleges as follows:

                 1.      That upon information and belief, and at all times hereinafter mentioned, Plaintiff,

          ANTHONY J. FALCI was and is a resident of the Town of Tonawanda, County of Erie and State

          of New York.

                 2.      That upon information and belief, and at all times hereinafter mentioned,

          Defendant, SPEEDWAY LLC, was and is a foreign limited liability company duly licensed to

          transact business within the State of New York.

                 3.      That upon information and belief, and at all times hereinafter mentioned, Defendant

          SPEEDWAY LLC was transacting business within the State of New York under the assumed name

          SPEEDWAY.

                 4.      That upon information and belief, and at all times hereinafter mentioned,

          Defendant, SPEEDWAY LLC, was and is transacting business within the State of New York with

          an office located at 535 Kenmore Avenue, Tonawanda, New York.




                                                       2 of 4
FILED: ERIE COUNTY CLERK 10/05/2020 12:07 PM                                                   INDEX NO. 811746/2020
NYSCEF DOC. NO. Case
                1    1:21-cv-00583-JLS-JJM Document 1-2 Filed 05/04/21 RECEIVED
                                                                        Page 3 ofNYSCEF:
                                                                                  4      10/05/2020




                 6.      That upon information and belief, and at all times hereinafter mentioned,

          Defendant, SPEEDWAY LLC, owned, used or possessed real property situated within the State

          of New York.

                 7.      That upon information and belief, and at all times hereinafter mentioned,

          Defendant, SPEEDWAY LLC and/or AMCAP, INCORPORATED, owned the premises located

          on or about 535 Kenmore Avenue, Tonawanda, New York.

                 8.      That upon information and belief, and at all times hereinafter mentioned,

          Defendant, SPEEDWAY LLC, through its agents, servants and/or employees controlled the

          premises located on or about 535 Kenmore Avenue, Tonawanda, New York.

                 9.      That upon information and belief, and at all times hereinafter mentioned,

          Defendant, SPEEDWAY LLC, through its agents, servants and/or employees maintained the

          premises located on or about 535 Kenmore Avenue, Tonawanda, New York.

                 10.     That upon information and belief, and at all times hereinafter mentioned,

          Defendant, SPEEDWAY LLC, through its agents, servants and/or employees regularly inspected

          the premises located on or about 535 Kenmore Avenue, Tonawanda, New York.

                 11.     That on or about the 12th day of November, 2019, Plaintiff, ANTHONY J. FALCI,

          while lawfully on the premises on or about 535 Kenmore Avenue, Tonawanda, New York, was

          caused to slip and fall, thereby sustaining serious personal injuries.

                 12.     That Plaintiff ANTHONY J. FALCI’s injuries were caused by the negligence, lack

          of care, carelessness and recklessness on the part of the Defendant, SPEEDWAY LLC, its agents,

          servants and/or employees.

                 13.     That said incident occurred through no fault or neglect on the part of the Plaintiff,

          ANTHONY J. FALCI herein contributing thereto.




                                                         3 of 4
FILED: ERIE COUNTY CLERK 10/05/2020 12:07 PM                                                      INDEX NO. 811746/2020
NYSCEF DOC. NO. Case
                1    1:21-cv-00583-JLS-JJM Document 1-2 Filed 05/04/21 RECEIVED
                                                                        Page 4 ofNYSCEF:
                                                                                  4      10/05/2020




                 14.     That the aforementioned negligence of the Defendant, SPEEDWAY LLC, its

          agents, servants and/or employees includes but is not limited to: failure to properly maintain the

          subject premises in a reasonably safe condition; failure to inspect said premises; creating a

          hazardous condition; and that the Defendant, SPEEDWAY LLC, was otherwise careless and

          negligent in the premises.

                 16.     That as a result of the aforesaid, the Plaintiff, ANTHONY J. FALCI, has been

          caused to sustain, among other things, serious, painful and permanent injuries in and about his

          head, arms, legs and body; in that he is incapacitated from his duties and responsibilities, all to his

          damage in an amount exceeding the jurisdictional limits of all lower courts which would otherwise

          have jurisdiction.

                 WHEREFORE, Plaintiff, ANTHONY J. FALCI, demands relief in judgment on his

          behalf, and to receive damages on the allegations previously stated herein in an amount as may be

          just and proper based on the circumstances, together with the costs and disbursements of this action

          against the named Defendant; and for such other and further relief as to this Court may deem just

          and proper.



          DATED:         Buffalo, New York
                         October 5, 2020

                                         ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC

                                                         By:      /s/ Thomas P. Kotrys
                                                                  Thomas P. Kotrys, Esq.
                                                                  Attorneys for Plaintiff
                                                                  420 Franklin Street
                                                                  Buffalo, New York 14202
                                                                  Telephone (716) 842-2200




                                                         4 of 4
